DETAILED ACTION
Election/Restrictions
Applicant’s election without traverse of Species II, Figures 6-10, claims 1, 3, 5 and 6, in the reply filed on March 4, 2021 is acknowledged.
Claims 2 and 7-10 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected species, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on March 4, 2021.
Drawings
Drawing amendments were received on July 23, 2021. These drawings are accepted.
Claim Objections
Claim 1 is objected to because of the following informalities: 
In Claim 1 (line 7) “wherein said hollow cylindrical body a second through-hole” should recite --wherein said hollow cylindrical body has a second through-hole--.
Appropriate correction is required.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1, 3 and 5-6 are rejected under 35 U.S.C. 102(a)(1) as being unpatentable over WO 2009056935 A1 (Cattaneo).
Regarding claim 1, Cattaneo discloses a barrel (see Figs. 14-15) for a barrel joint for parts of furniture and furnishing items comprising: 
a hollow cylindrical body (ref. 21) containing a blocking element (ref. 14 and ref. 15), said cylindrical body having, on a side surface, a first through-hole (ref. 76) for receiving a pin (ref. 75) of the barrel joint, and further having an internal threading (see ref. 16 points to threads within ref. 14) in which said blocking element is screwed to operate as a grub screw (see in Figs. 3-4 by example that when the blocking element is screwed, the system operates as a grub screw), 
wherein said hollow cylindrical body has a second through-hole (ref. 90) on the side surface, for passage of a tip of a tool adapted to act on a peripheral toothing (ref. 19) of the grub screw (see in Fig. 15 that ref. 90 is to accept a tool for turning the pinion (ref. 17) that acts on the screw head (ref. 11), also see page 13 lines 17-19).
Regarding claim 3, Cattaneo discloses a barrel (see Figs. 6-7) for a barrel joint for parts of furniture and furnishing items comprising: 
a hollow cylindrical body (ref. 18 and ref. 20) containing a blocking element (ref. 14 and ref. 15) and a first hole (ref. 90) on a side surface for passage of a tip of a tool (see in Fig. 7 that ref. 90 is to accept a tool for turning the pinion (ref. 17) that acts on the screw (ref. 15), also see page 13 lines 17-19), which actuates said blocking element (see that pinion (ref. 17) is rotated and acts on the blocking element in Fig. 15), said hollow cylindrical body having a second hole (ref. 63) for receiving a pin (ref. 60) of the barrel joint inserted from outside of said hollow cylindrical body (the hollow cylindrical body is made up of two halves (ref. 18 and ref. 20), initially when the two halves are apart, the pin (ref. 60) is not within the second hole and is on the outside of both halves, 
wherein said hollow cylindrical body comprises two half-shells (ref. 18 and ref. 20) adapted to be coupled with each other to form a hollow cylindrical casing containing said blocking element (see Figs. 6-7), 
wherein said blocking element comprises a grub screw (ref. 14) having a threaded opening therein (ref. 16), the threaded opening engaging a threaded screw (ref. 15), and Page 2 of 7S/N 16/065,805Response to Office Action 
wherein a bevel gear (ref. 11 and ref. 17) actuated through said first hole causes a rotation of the threaded screw and a sliding of the grub screw within the hollow cylindrical casing (see Fig. 7, and see exemplary movement in Figs. 3-4).
Regarding claim 5, Cattaneo discloses that said bevel gear (ref. 11 and ref. 17) comprises a pinion (ref. 17) and a toothed crown (ref. 11), wherein said pinion is rotatable in a housing formed in said cylindrical casing (see in Fig. 6 that the pinion has a housing to be inserted within), wherein said toothed crown is shaped as a head of the threaded screw (see Fig. 6), and wherein said grub screw is configured to be blocked against rotation (ref. 95 prevents rotation and complete outlet of the grub screw), so to have an axial translation (see exemplary movement in Figs. 3-4).
Regarding claim 6, Cattaneo discloses that said grub screw (ref. 14) is configured to be blocked against rotation by radial protrusions (ref. 95) of the grub screw, which are coupled inside complementary seats (see annotated Figure 6 below) in said hollow cylindrical casing.

    PNG
    media_image1.png
    504
    548
    media_image1.png
    Greyscale

Figure 1. Annotated Figure 6.

Response to Arguments
Applicant’s arguments and amendments, see the remarks and the claim set, filed 07/23/2021, with respect to the rejection(s) of claim(s) 1, 3, and 5-6 under 35 U.S.C. 102 have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made in view of a different embodiment of the same reference, Cattaneo (WO 2009056935 A1).

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ZACHARY A HALL whose telephone number is (571)272-5907. The examiner can normally be reached Mon through Thur 8:00am to 4:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/ZAH/Examiner, Art Unit 3678                                                                                                                                                                                           
/MICHAEL P FERGUSON/Primary Examiner, Art Unit 3619